Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 02/05/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
2.	Claims 5 has been cancelled.
3.	Claims 1-4, 6-20 are allowed.
4.	The allowable Subject matter for claims 1-4, 6-8, was indicated in office Action mailed on 01/29/21.
5.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 9 and 18. 
6.          As claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of determining a thickness of an object coating, comprising the object having one or more surfaces and at least one surface having an uncoated portion and a coated portion; reading a QR code corresponding to at least one part coordinate or an alignment position of the surface having the uncoated portion and the coated portion in the non destructive measurement device, the QR code disposed on the object; collecting a 3D image of the at least one surface having the uncoated portion and the coated portion without chemically or physically 
7.          As claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious a non-destructive measurement device, comprising one or more image sensor systems, each of the one or more image sensor systems having an illumination unit, one or more image sensors, and a Quick Response (QR) code reader; an alignment mechanism disposed in the body, the alignment mechanism operable to align the object at an alignment position on the coordinate grid, the alignment position of an uncoated surface corresponding to a QR code of the object; and repeatedly instruct the one or more image sensor systems to determine a z-axis position 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
March 21, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877